Citation Nr: 0207920	
Decision Date: 07/16/02    Archive Date: 07/19/02	

DOCKET NO.  98-03 550A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.

2.  Entitlement to a rating in excess of 10 percent for the 
residuals of a head injury.


REPRESENTATION

Appellant represented by:	Roger W. Rutherford, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

The veteran; and the veteran's brother



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from September 1962 to 
January 1967.

In November 1999, the Board denied the veteran's claim of 
entitlement to service connection for a psychiatric 
disability.  In so doing, the Board found that the veteran's 
claim was not well grounded under the law then in effect, 
38 U.S.C.A. § 5107(a) (West 1991).  The RO also denied a 
rating in excess of 10 percent for the veteran's service-
connected residuals of a head injury.  The veteran disagreed 
with those decisions and appealed to the United States Court 
of Appeals for Veterans Claims (hereinafter Court).

During the pendency of the appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA) Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2001)).  That law redefined the obligations of the VA 
with respect to the duty to assist, and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  VCAA Pub. 
L. No. 106-475, Section 3(a), 114 Stat. 2096, 2096-98 (2000) 
(to be codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A (West Supp. 2001).  That law also eliminated the 
concept of a well-grounded claim and superseded the Court's 
decision in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom Morton v. Gober, Number 96-1517 (U.S. Vet. 
App. November 6, 2000) (per curium order) which had held that 
the VA cannot assist in the development of a claim that is 
not well grounded.  VCAA Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C.A. § 5107).  
That change in the law was applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA Pub. L. No. 106-475, Section 7(a), 114 Stat. 2096, 2099-
2100 (2000).

In March 2001, the parties filed a joint motion to stay the 
proceedings and remand the case for consideration in light of 
the new imposed obligations under the VCAA.  In March 2001  
Board remanded the case for further development.  Following 
the requested development, the Department of Veterans Affairs 
(VA) Regional Office (RO) in Louisville, Kentucky, confirmed 
and continued the denial of entitlement to service connection 
for a psychiatric disability and of entitlement to rating in 
excess of 10 percent for the service-connected residuals of a 
head injury.  Thereafter, the case was returned to the Board 
for further appellate consideration.

By a rating action, dated in April 1997, the RO granted the 
veteran's claim of entitlement to a permanent and total 
disability rating for pension purposes, effective July 12, 
1995.  The veteran disagreed with that effective date and 
perfected an appeal.

By a rating decision in April 1998, the RO found that its 
April 1997 decision had involved clear and unmistakable error 
(CUE).  The RO noted that based on the evidence of record at 
the time, an effective date of October 7, 1992, should have 
been assigned for the veteran's permanent and total rating 
for pension purposes.  That effective date had been sought by 
the veteran during his hearing on appeal at the RO in 
February 1998.  During that hearing, he testified that the 
effective date for his pension benefit should be retroactive 
to October 1992, the date his claim had initially been 
received by the VA.  Accordingly, the assignment of the 
October 1992 effective date constituted a full grant of 
benefits with respect to that issue.  38 U.S.C.A. § 
5110(b)(3) (West 1991); 38 C.F.R. § 3.400(b)(1)(ii) (2001).  
Therefore, the Board no longer has jurisdiction over that 
issue, and it will not be considered below.  38 U.S.C.A. § 
7104(a) (West 1991 & Supp. 2001); 38 C.F.R. § 20.101 (2001).

By a rating action, dated in November 1997, the RO denied 
entitlement to a total rating due to unemployability caused 
by service-connected disability.  The veteran was notified of 
that decision, as well as his appellate rights.  Although he 
disagreed with that decision and was issued a statement of 
the case in April 1998, a timely substantive appeal was not 
received.  38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. 
§ 20.302(b) (2001).  Accordingly, the Board has no further 
jurisdiction over that issue, and it will not be considered 
below.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 20.101, 1103 
(2001).


FINDINGS OF FACT

1.  The veteran's psychiatric disability, primarily diagnosed 
as major depressive disorder and schizo-affective disorder, 
was first clinically reported many years after the veteran's 
discharge from service, and there is no competent evidence of 
a nexus between such disability and any incident in service.

2.  The veteran's psychiatric disability is not proximately 
due to or the result of his service-connected residuals of a 
head injury.

3.  The veteran's service-connected residuals of a head 
injury are manifested primarily by subjective complaints of 
headaches, dizziness, depression, nervousness, malaise, and 
blurred vision, without evidence of multi-infarct dementia.


CONCLUSIONS OF LAW

1.  Psychiatric disability was not incurred in aggravated by 
service nor is it the result of or proximately due to a 
disorder for which service connection has already been 
established.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.310(a) 
(2001).

2.  The criteria for a rating in excess of 10 percent for the 
service-connected residuals of a head injury have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic 
Code (DC) 8045 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Psychiatric Disability

(a) The Facts

The veteran's service medical records show that in April 
1966, the veteran was involved in a motor vehicle accident 
and was admitted to the hospital with complaints of pain in 
his face, left knee, and right rib cage.  On examination, it 
was noted that he was well oriented and had a clear 
sensorium.  Lacerations were noted on his left forehead and 
right maxillary area.  Swelling was also noted over the 
maxillary area, and ecchymosis was noted in both 
conjunctivae.  An examination of the chest revealed it to be 
tender to compression over the right side without 
crepitation.  The remainder of the examination was within 
normal limits, and an X-ray of the skull was also normal.  
After seven days, the veteran was discharged to one week of 
light duty.  The final diagnoses were laceration of the right 
cheek and left forehead, sutured, recent; contusions of the 
face and chest; and abrasion of the left knee.  

Private medical records, dated in April 1966, show that the 
veteran had also sustained a concussion in the aforementioned 
motor vehicle accident.

During the veteran's service separation examination in 
January 1967, his head, face, neck, and scalp were reportedly 
normal.  Neurologic and psychiatric examinations were also 
normal.

During a December 1967 examination prior to entry in the 
Reserve, the veteran reported that his health was very good.  
He also reported that he had been involved in an automobile 
accident in April 1966, which had resulted in facial 
lacerations.  He responded in the negative when asked if he 
then had, or had ever had, frequent trouble sleeping; 
frequent or terrifying nightmares; depression or excessive 
worry; loss of memory or amnesia; nervous trouble of any 
sort; or periods of unconsciousness.  He also responded in 
the negative when asked if he had ever attempted suicide.  

During the examination, the veteran's head, face, neck, and 
scalp were reportedly normal.  Neurologic and psychiatric 
examinations were also normal.  The veteran was found to be 
qualified for admission to the Reserve with a physical 
category of A and a numerical designation of one under all 
categories on his physical profile, i.e., PULHES (PULHES is 
the six categories into which a physical profile is divided.  
P stands for physical capacity or stamina; U stands for upper 
extremity; L stands for lower extremity; H stands for hearing 
and ear; E stands for eye; and S stands for psychiatric.  
McIntosh v. Brown, 4 Vet. App. 553, 555 (1993)).

In April 1993, the veteran underwent private psychological 
testing and a mental status examination.  Following that 
testing and examination, the diagnostic impressions were 
schizo-affective disorder, severe, chronic; major depression, 
severe, chronic; and alcohol abuse.

During a private psychiatric evaluation in April 1993, the 
veteran reported that he had sustained head and facial 
injuries in a car accident in 1966.  He related that he had 
been hearing voices since 1969.  Following the examination, 
the Axis I diagnoses were schizo-affective disorder, chronic 
undifferentiated type, and rule out alcohol dependence.  The 
Axis III diagnoses were headaches and rule out brain tumor.

During a VA examination to evaluate the veteran's vision in 
June 1993, the history of the veteran's car accident and 
headaches was noted.  Following the examination, the examiner 
concluded that the veteran's ocular health was within normal 
limits and that there was no ocular cause for the veteran's 
headaches.

In July 1993, the veteran underwent a VA general medical 
examination.  He complained of headaches, pain, 
disorientation, and emotional problems.  He reported that he 
had had a psychiatric examination showing a schizo-affective 
disorder, major depression, and alcohol abuse.  On 
examination, he was alert and oriented and in no acute 
distress.  X-rays of the skull were normal.  The impression 
was probable tension headaches and presumptive diagnoses of 
schizo-affective disorder, major depression, and alcohol 
abuse.

In January 1994, the veteran underwent an examination in 
association with a State disability determination.  The 
veteran complained of depression due to a divorce and 
depression and anxiety as a result of his automobile accident 
in service in 1966.  Following the examination, the diagnoses 
were major depressive episode (provisional); alcohol abuse; 
and rule out organic mood disorder.

In a February 1994 letter, the Social Security Administration 
notified the veteran about changes in his Supplemental 
Security Income record.

In December 1995, the veteran's former employer stated that 
due to the veteran's physical and mental trauma sustained in 
the military, he would not employ the veteran today.

In a statement, received in December 1995, a long-time friend 
of the veteran stated that the veteran was not the same 
person after service as he was in high school.

In February 1997, the veteran underwent a VA psychiatric 
examination to determine whether a head injury sustained in 
his motor vehicle accident in service had caused his mental 
disorder.  The veteran reported that he had sustained a loss 
of consciousness in that accident.  His claims folder was 
reviewed.
The veteran reported that he had sought help five years 
earlier for psychiatric treatment and had had psychiatric 
disability diagnosed when he had applied for Supplemental 
Security Income.  It was noted that he was not receiving any 
"current" psychiatric treatment; that he had never had any 
inpatient psychiatric treatment; and that he received no 
psychotropic medication.  On examination, the veteran was in 
no acute distress.  He was alert and oriented, and cranial 
nerves II through XII were intact.  There was no gross motor 
or sensory deficits and no ataxia.  There was no tumor 
present and no functional impairment of the peripheral 
nerves.  No autonomic dysfunction was described or suggested.  
There were no psychiatric symptoms such as abnormal stream of 
thought or paranoia; however, the veteran demonstrated 
obvious poor impulse control.  X-rays of the skull were 
suggestive of calcification of the pineal gland but were 
otherwise unremarkable.

In reviewing the records, the examiner reportedly expected to 
see more normal behavior prior to the accident; however, it 
was noted that the record showed otherwise.  It was also 
noted that in January 1964 and April 1965 the veteran was 
absent from his place of duty or absent without proper 
authorization.  The diagnoses were major depression; schizo-
affective disorder; and alcohol abuse.  The examiner stated 
that there was no clear association between the veteran's 
closed-head trauma in service and the schizo-affective 
disorder.  It was noted that the records were negative for 
psychiatric trauma immediately after the motor vehicle 
accident in service.  It was also noted that after the 
accident, the veteran remained in service and went on to 
receive an honorable discharge.  The examiner reported that 
the veteran had been gainfully employed for a number of years 
after the accident.  Therefore, he concluded that he could 
make no clear assumption that the head trauma in service in 
1966 precipitated the mental illness almost 30 years later.

In February 1997, the veteran underwent a second VA 
psychiatric examination.  During that examination, the 
veteran's claims file was not present.  The veteran 
complained of inadequacy, ill health, and hallucinations.  He 
reported that his condition had developed when he was driving 
a bus for the City of Chicago in 1968.  He stated that most 
of his problems had started approximately 6 or 7 years prior 
to the examination, when his wife had divorced him.  During 
the examination, the veteran did not reveal that he had had a 
motor vehicle accident in service or that he had sustained a 
mental disorder as a result of such accident.  Thus, the 
examiner concluded that the veteran's motor vehicle accident 
was not likely the cause of his mental disorder.  It was 
noted that the veteran received Social Security benefits.  It 
was also noted that he had a history of alcohol consumption 
which had reportedly stopped in July 1994.  It was also noted 
that he had a history of suicidal ideation but that none were 
then present.  The veteran reported insomnia and a loss of 
appetite.  His insight and judgment were reportedly fair.  
Psychological testing revealed major depression, recurrent, 
moderate.

During a private psychological evaluation in August 1997, the 
veteran complained that he was dealing with stress and that 
the Government was conspiring against him.  He noted that his 
son was incarcerated, a fact which he blamed on the 
Government.  He also reported that he could influence people 
with his giant brain.  He complained of depression and 
anxiousness and he stated that he felt helpless and hopeless.  
He reported that his problems had started after his motor 
vehicle accident in service and noted that he had been 
hospitalized for psychiatric treatment many times since 1966.  
The primary diagnosis was schizotypal personality disorder.  
The examiner also found that the veteran had major 
depression, recurrent, moderate, with psychotic feelings.  
The examiner stated that the veteran's interpersonal problems 
were due to his schizotypal personality disorder.

During a hearing on appeal at the RO in February 1998, the 
veteran testified that his psychiatric disability was due to 
a motor vehicle accident in service in 1966.  In the 
alternative, he stated that it was due to the service-
connected residuals of a head injury sustained in that 
accident.  He complained of pain, headaches, depression at 
times, nervousness, malaise, dizziness, left eye pain, and 
blurred vision.  He reported that he had headaches generally 
3 to 4 times a week and that their severity level was 9 on a 
scale of 10.  He reportedly took Aspirin for his headaches.  
The veteran further testified that he had seen a counselor 
approximately six months after service regarding his 
psychiatric problems.  The veteran reportedly worked for the 
United States Post Office in 1968 and drove a bus for the 
Chicago Transit Authority the following year.  He also 
reported that he had had many other jobs.  He indicated that 
he had been incarcerated on two occasions due to his mental 
problems.  The veteran stated that he felt a change in 
himself approximately six months after his discharge in 
service.  He noted that prior to the motor vehicle accident 
in service, he had been a sharp individual but that following 
the motor vehicle accident, he had a experienced 
sluggishness.

In December 2001, the veteran underwent a private 
psychological evaluation and testing.  He reported that he 
had sustained a loss of consciousness following his motor 
vehicle accident in service and that he began to experience 
headaches; neck pain; low back pain; memory problems; and 
emotional lability.  The veteran's ex-wife confirmed the fact 
that the veteran had been emotionally labile since 1972.  The 
examiner noted that the veteran's emotional lability had 
showed during jobs immediately after service, when he worked 
as a bus-driver and at the Post Office.  Such emotional 
lability was reportedly typical of frontal lobe syndrome.  
Following the evaluation, the diagnoses on Axis I were 
cognitive disorder, not otherwise specified; frontal lobe 
syndrome; rule out dementia; anxiety disorder, not otherwise 
specified; alcohol abuse (full remission); nicotine 
dependence; and cannabis use (full remission).  The diagnoses 
on Axis II were low average intelligence; limited educational 
math skill; intermittent confusion; long-term memory 
impairment; erratic concentration; and visual-perceptual 
disorder, moderate with probable organicity.  The Axis III 
diagnoses were a history of a head injury and a motor vehicle 
accident with a treatment at a naval hospital; frequent 
headaches; dizziness; neck pain and low back pain; possible 
exposure to Agent Orange; type II diabetes; visual problems 
secondary to diabetes; and chronic fatigue.

In March 2002, the veteran underwent a VA neurologic 
examination during which his claims file was reviewed.  He 
complained that he was unable to stay focused and that he had 
a short attention span.  He also reported that he was not 
emotional, not dependable, and that he had emotional problems 
with his co-workers.  He complained that he had daily 
headaches of a severity of 2 to 3 on a scale of 10 and level 
5 severity when they were at their worst.  He also complained 
of progressive forgetfulness.  On examination, the veteran 
had a 2.5-centimeter scar on his right cheek and a 2-
centimeter scar on his left forehand.  He was alert and 
oriented to time, person, and place.  He walked with a normal 
gait.  Cranial nerves II through XII were intact; and there 
were no sensory or motor deficits on his face.  He 
demonstrated good strength in his upper and lower extremities 
and was able to stand with his eyes closed without falling.  
He was not unsteady.  Rapid alternating movements were normal 
and equal bilaterally, and finger-to-nose testing was normal 
for both the left and right hand.  Vibratory testing was also 
normal.  The veteran had no discernible gross weakness or 
sensory deficit that could be determined.  His reflexes were 
two-plus for his biceps, triceps, patella, and Achilles 
tendon, and he was able to stand on his toes and heels.  The 
impressions were a history of a motor vehicle accident in 
April 1966 with a closed head injury and short-term memory 
loss.  It was noted that the veteran subsequently returned to 
regular duty with the Marine Corps after being hospitalized 
in a U.S. naval hospital.  Also diagnosed were headaches, 
likely as not secondary to the motor vehicle accident.  
Additional impressions included a history of a short 
attention span; an inability to stay focused; and, according 
to the veteran, emotional problems with co-workers.  It was 
noted that his relationships with co-workers would 
deteriorate rapidly.  Finally, the examiner noted that the 
veteran had type II diabetes mellitus; hypertension; a scar 
on his left forehead and right cheek, which were well healed 
without sequelae.  Computerized tomography of the brain 
revealed no intracranial abnormality.

In March 2002, the veteran also underwent a VA psychiatric 
examination, during which his claims file was then reviewed.  
The examiner was specifically to render an opinion as to the 
nature of any residuals of a head injury using Diagnostic 
Code 8045 as guidelines.  He was also to report whether the 
veteran had multi-infarct dementia as a result of his brain 
trauma in service.  The examiner then reported a detailed 
history of the veteran's medical treatment and examinations.

During the examination, the veteran identified the motor 
vehicle accident in service as the onset of his mental and 
emotional problems.  On examination, the veteran was neatly 
dressed and groomed.  He was very suspicious during the 
clinical interview.  At times, he was angry, and his 
attention was preoccupied with his financial difficulties.  
He was fully oriented to time, place, and person.  His memory 
appeared poor regarding registration.  He had difficulty 
doing calculations.  His speech was organized with correct 
grammar; however, his logic was questionable, his judgment 
was fair, and his insight was poor.  He denied auditory or 
visual hallucinations.  His thought processes were generally 
organized with some circumstantiality and looseness of 
associations.  Tangentiality was also reported and it was 
noted that he was somewhat paranoid and guarded when 
answering questions.  The veteran had poor attention to the 
topic of conversation.  His speech was not pressured, but at 
times he needed direction.  At times he was grandiose that he 
was smart.  His general fund of information was average, and 
his eye contact was fair.  He did state that at times he felt 
he could control other people's minds and had the power to 
understand the nature of things.  His recall was 0/3.

Following the VA psychiatric examination, the Axis I 
diagnoses were schizo-affective disorder; cognitive disorder, 
not otherwise specified; and polysubstance abuse in 
remission.  The Axis III diagnoses were history of traumatic 
head injury and motor vehicle accident; type II diabetes 
mellitus; visual problems; frontal lobe syndrome; and 
hypertension.  The examiner concluded that it was difficult 
to say whether the veteran's memory problems were related to 
the motor vehicle accident in service as that it happened so 
long ago.  His memory status examination was reportedly 25/30 
which was not too bad at the veteran's age and level of 
knowledge.  It was noted that the veteran had hypertension 
and diabetes which might have contributed to his memory 
problems, as he did not have such problems in the past.  The 
examiner noted that the records did not support the veteran's 
assertion that he had any type of problems immediately 
following the motor vehicle accident and that he was 
honorably discharged from service after completing his 
commitment to the Marines.  He was also reportedly gainfully 
employed for a number of years after the accident and that 
this functional capacity was such that it would go against 
the diagnosis, due to the lack of supporting evidence.  
Therefore, the examiner concluded that he could not make a 
clear assumption that the head trauma in 1966 precipitated 
mental illness/memory problems almost 30 years later.


(b)  Analysis

Service connection connotes many factors, but basically it 
means that the facts, shown by the evidence, establish that a 
particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
There must be competent evidence of current disability 
(generally, a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between inservice injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7Vet. App. 506 (1995).  Even if the disease at issue 
is initially diagnosed after the veteran's discharge from 
service, service connection may still be granted when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection may also be granted when the evidence 
shows that a particular disability is proximately due to or 
the result of a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a).  In this 
regard, the Court has further stated that when aggravation of 
a veteran's nonservice connection is proximately due to or 
the result of a service-connected condition, such veteran 
shall be compensated for the degree of disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

Service connection is currently in effect for the residuals 
of a head injury, evaluated as 10 percent disabling.

The veteran has testified that his psychiatric problems are 
primarily the result of injury sustained in a motor vehicle 
accident in service in 1966.  In the alternative, he 
maintains that such disability is the result of the residuals 
of a head injury for which service connection has already 
been established.

Although the veteran's service medical records show that he 
was in fact involved in a motor vehicle accident in service 
in April 1966, his only injuries were a laceration of the 
right cheek; a laceration of the left forehead; contusions of 
the face and chest; and an abrasion of the left knee.  There 
was absolutely no evidence, either at the time of the 
accident or at the time of his service separation examination 
in January 1967 that he had sustained any psychiatric 
disability during service.  Indeed, when enlisting in the 
Reserves less than two years after the accident, he stated 
that he was in very good health and specifically denied 
having any manifestations of a nervous condition of any kind.  
Such a disorder was not clinically recorded until April 1993, 
when a private medical evaluation revealed the presence of a 
schizo-affective disorder; major depression; and alcohol 
abuse.

During a private psychological evaluation and testing, 
performed in December 2001, it was suggested that shortly 
after the veteran's motor vehicle in service, he began to 
experience manifestations of psychiatric disability, 
including memory problems and emotional lability.  Although 
the examiner stated that the veteran's lability showed upon 
on jobs after his discharge from service, there is no 
competent evidence on file to support that conclusion.  
Indeed, the preponderance of the evidence including the VA 
examinations in which the examiner was specifically asked to 
determine whether there was a link between the veteran's 
psychiatric disability and service or disability for which 
service connection had already been established, were unable 
to establish such a nexus.  Unlike the private evaluation in 
December 2001, the VA examinations had included a thorough 
review of the veteran's claims file in making the 
determination.  In fact, the December 2001 examiner had 
relied on the veteran to provide the relevant medical 
history.  As such, it cannot be considered competent evidence 
to support a grant of service connection.  LeShore v. Brown, 
8 Vet. App. 406, 408-09 (1995).  Although the veteran is 
competent to report symptoms which are capable of lay 
observation, he is not qualified to render opinions which 
require medical expertise such as the diagnosis or etiology 
of a particular disability.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  

In light of the foregoing, service connection for psychiatric 
disability is not warranted on a direct or secondary basis.

II.  The Residuals of a Head Injury

The veteran seeks a rating in excess of 10 percent for the 
service-connected residuals of his injury sustained in the 
April 1966 automobile accident.  The evidence received in 
conjunction with that claim has been set forth above.

Disability evaluations are determined by comparing the 
manifestations of a particular disorder with the criteria set 
forth in the DC's of the Schedule for Rating Disabilities.  
38 C.F.R. § 1155; 38 C.F.R. Part 4 (2001).  The percentage 
ratings represent, as far as can practicably be determined.  
The average impairment in earning capacity (in civilian 
occupations) resulting from service-connected disability.  
38 C.F.R. § 4.1.  Whether there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42, and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all of the evidence of record pertaining to the 
history of the service-connected residuals of a head injury.  
Where, as here, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present (current rating) level of disability is of 
primary concern.  Although the recorded history of a 
disability is for consideration in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's service-connected residuals of a head injury 
are currently rated in accordance with 38 C.F.R. § 4.124(a), 
DC 8045.  Under that Code, purely neurological disabilities, 
such as hemiplegia, epileptiform seizures, facial nerve 
paralysis, etc., following trauma to the brain, will be rated 
under the DC's specifically dealing with such disabilities.  
Purely subjective complaints, such as headache, dizziness, 
insomnia, etc., recognized a symptomatic of brain trauma, 
will be rated 10 percent disabling and no more under DC 9304.  
This 10 percent rating will not be combined with any other 
rating for a disability due to brain trauma.  Ratings in 
excess of 10 percent for brain disease due to trauma under DC 
9304 are not assignable in the absence of a multi-infarct 
dementia associated with such trauma.

A review of the evidence discloses that the veteran at the 
time of his injury in service, there were no findings of 
associated psychiatric disability.  Indeed, his sensorium was 
clear, and he was well-oriented.  Moreover, X-rays of his 
skull were normal.  There is no evidence of psychiatric 
disability of any kind until the 1990's, when the veteran was 
treated for complaints of headaches, pain, disorientation, 
and emotional problems.  During his recent hearing on appeal, 
the veteran continued to endorse such complaints, as well as 
malaise, dizziness, and blurred vision.  Despite such 
complaints, numerous psychiatric and psychological 
evaluations, including psychological testing, have failed to 
show that the veteran has multi-infarct dementia as a result 
of his head injury in service.  Absent such a diagnosis, 
there is no basis for a rating in excess of 10 percent under 
38 C.F.R. § 4.130, DC 9307.

In arriving at this decision, the Board has considered the 
possibility of referring this case to the Director of the VA 
Compensation and Pension Service for possible approval of an 
extraschedular rating for the veteran's service-connected 
residuals of a head injury.  However, the evidence does not 
show such an exceptional or unusual disability picture, with 
such related factors as marked interference with employment 
or frequent periods of hospitalization, as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2001).  Although the 
evidence shows that the veteran has been unemployed for many 
years, such unemployment is due to multiple disabilities and 
not solely to his service-connected residuals of a head 
injury.  While he has been treated and evaluated to determine 
the extent of his residuals of a head injury, there is no 
evidence of frequent hospitalization for that disorder.  
Rather, the record shows that the residuals of his head 
injury are contemplated by the regular schedular standards.  
It must be emphasized that the disability ratings are not 
job-specific.  They represent as far as can practicably be 
determined the average impairment in earning capacity as a 
result of diseases or injuries encountered incident to 
military service and the residual conditions in civilian 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations of illnesses proportionate 
to the severity of the several grades of disability.  
38 C.F.R. § 4.1.  Absent competent evidence to the contrary, 
the Board finds no reason for further action under 38 C.F.R. 
§ 3.321(b)(1).

III.  New Legislation

Finally, in evaluating this appeal, the Board finds that the 
RO has met its duty to assist the veteran in the development 
of his claim under the VCAA.  By virtue of information sent 
to the veteran, including prior Board decisions, the 
statement of the case, the supplemental statements of the 
case, and an October 2001 notice of the VCAA, the veteran was 
notified of the evidence necessary to substantiate his claim.  
The RO made reasonable efforts to obtain relevant records 
adequately identified by the veteran; and in fact, it appears 
that all evidence so identified has been obtained and 
associated with the claims folder.  As noted above, such 
evidence consists of the veteran's service medical records; 
reports of psychiatric/psychological treatment and 
evaluation, performed by private practitioners in April 1993, 
January 1994, August 1997, and December 2001; reports of VA 
examinations performed in July 1993, February 1997, and March 
2002; and lay statements submitted in support of the 
veteran's claim and received in December 1995.  Indeed, the 
veteran has not identified any outstanding evidence that the 
RO has not sought, which could be used to support either the 
claim of entitlement to service connection for psychiatric 
disability or the claim of entitlement to a rating in excess 
of 10 percent for his service-connected residuals of a head 
injury.  Finally, the Board notes that in February 1998, the 
veteran had a hearing in association with his appeal.  
Accordingly, the Board is of the opinion that the VA has met 
its duty to notify and assist the veteran in the development 
of his claims, and that there is no need for further 
development at this time.

ORDER

Entitlement to service connection for a psychiatric 
disability is denied.

Entitlement to a rating in excess of 10 percent for the 
residuals of a head injury is denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

